DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed on July 18, 2022 have been fully considered.
Regarding the rejection of claims 1 and 17 under 35 U.S.C. 103 as being unpatentable over Xu et al. (WO 2008/029689; US 2009/0265987) in view of Hollaway (US 4,076,612), Applicant (at page 12, last line, to page 13, second paragraph) argues,
“Xu does not show a shared pressure reactor.
As discussed above, in Xu, the conveying of particle fluid from the first (right chamber) to the second (left chamber) is driven by a pressure difference, with Pl > P2. However, an identical pressure between two chambers is an essential feature of a shared pressure reactor. While the connection in the dividing wall 10 (see Fig. 3 of Xu) is a simple hole, an equalization of any pressure difference is not possible, since the opening is completely submerged in the fluidized bed.
As can be seen in Figure 12 (reproduced below) of the application (see par. 0222 of the application), the two chambers A25, A26 of the shared pressure reactor are not pressure-tightly separated. Solid pyrolysis coke M21 is conveyed horizontally through a through-hole in the dividing wall A27 on a shared transport system, and pyrolysis gas M22 flows through the opening. The dividing wall A27 that defines the two chambers A25, A26 in the shared pressure reactor A24 mainly serves to thermally isolate the two chambers.” (with emphasis added in italics).
	The Office respectfully disagrees.  
Applicant’s claimed embodiment to “a shared pressure reactor” is shown in FIG. 12 and described at page 29, line 36, to page 30, line 5 of the specification.  The shared pressure reactor is designated by A24.  Structurally, it is a vessel divided into two chambers A25 and A26 by a dividing wall 27.  Communication is established between the two chambers A25 and A26 by a through-hole via which pyrolysis coke M21 and pyrolysis gas M22 may flow.
Claim 1 recites “the first subunit and the second subunit comprise a shared pressure reactor” (at line 12).  Claim 17 recites “the first process stage and the second process stage are carried out in a pressure reactor, and the same pressure reactor is used to carry out both the first and the second process stages (at lines 19-21).
In light of the disclosure, the claim terms “shared pressure reactor” and “same pressure reactor” have been interpreted as a “pressure reactor” (i.e., pressure vessel) that houses both the first subunit/process stage and the second subunit/process stage.  The claims do not require the pressure of the first subunit/process stage to be identical to the pressure of the second subunit/process stage.  
	Process claim 34 also recites “the first process stage and/or the second process stage is carried out at a pressure between 1 and 60 bar”.  Again, the claim does not require the pressure of the first process stage to be identical to the pressure of the second process stage.
The Office also disagrees with the assertion that “an identical pressure between two chambers is an essential feature of a shared pressure reactor” since the specification is silent as to this feature.  Furthermore, it appears that this assertion contradicts Applicant’s disclosure.
 For instance, claim 12 recites, “there is a pressure drop along the cycle”.
Also, the specification (at page 5, line 36, to page 6, line 5) states:
“Advantageously, the gas stream within the cycle proceeds in a defined direction. The gas stream can for example flow within the cycle from the first process stage via the second process stage to the third process stage, and back to the first process stage, or from the first process stage via the third process stage to the second process stage, and back again to the first process stage.
Particularly advantageously, there is a pressure drop along the cycle. This allows the gas stream to be conveyed along the cycle without an additional transport system, with the exception of a compressor for generating the pressure drop.” (with emphasis added).
	Also, the specification (at page 8, lines 1-5) states,
“Particularly advantageous is a utilization installation that can be run in such a manner that there is a pressure drop from the first process stage over the second process stage to the third process stage.  In this way, the mass transport along the cyclic gas stream is driven by the pressure difference between the various pressure reactors. This is a substantial advantage, since this leads to the installation requiring as few moving components as possible.” (with emphasis added).
It is common knowledge in the engineering art that fluids flow from regions of higher pressure to regions of lower pressure.  If, as argued by Applicant, the pressure of the first subunit/process stage were identical to the pressure of the second subunit/process stage within the shared pressure reactor, the flow of fluid from the first subunit/process stage into the second subunit/process stage (see flow direction of pyrolysis gas M22 in FIG. 12) would not occur.  There would need to be some pressure difference, even if slight, to induce the fluid to flow.  In Applicant’s invention, it appears that the pressure drop from the first chamber A25 to the second chamber A26 is created by an external compressor A43 in the cycle.
Applicant’s invention differs from the apparatus/process of Xu et al. since Applicant utilizes a shared transport system that extends through a through hole to convey the pyrolysis coke M21 from the first chamber A25 into the second chamber A26, and the pyrolysis gas M22 further streams through this through hole (specification at page 29, line 36, to page 30, line 5).  Also, as recited in claims 16 and 44 (which were not rejected under 35 U.S.C. 103), the apparatus/process utilizes a conveying means adapted for continuous horizontal transport of the pyrolysis coke along a horizontal direction, and a point of entry of the pyrolysis gas into the second subunit is above a fire bed of the pyrolysis coke in the second subunit and spatially separated from a point of entry of oxygen into the second subunit, such that the pyrolysis gas does not come into contact with the oxygen.  These features were also recited in independent claim 1 of parent US 10,450,520 and independent claim 1 of parent US 10,844,302.  However, these features are not recited in the instant rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant (at page 13, last paragraph, to page 14, first paragraph) also argues,
“… the apparatus of Hollaway is not emission-free. While it is correct that Hollaway suggests returning off-gases 14 from the Fischer-Tropsch stage to the pyrolysis/low-temperature carbonization stage, such off-gas comprises only hydrogen gas. The input gas 13 to the Fischer-Tropsch stage comprise only CO, and H2 in abundance, of which all CO is used up. Hollaway, col. 4, lines 17-34. The off-gas is directed to the first stage only for recycling the heat energy. Carbon-dioxide, on the other hand, is completely scrubbed (and subsequently emitted) from the shift reactor output. Hollaway, col. 3, lines 7-8. Thus, while Hollaway essentially discloses an apparatus for producing fuel oil from coal or other carbonaceous material, all carbon in the pyrolysis gas and also part of the pyrolysis coke are emitted as carbon dioxide.” (with emphasis added in italics).
	The Office respectfully disagrees.
	Claim 1 recites, “A facility for emission-free generation of energy and/or hydrocarbons and/or other products by utilizing carbonaceous materials” (at lines 1-2).  Claim 17 recites, “A process for emission-free generation of energy and/or hydrocarbons and/or other products by utilizing carbonaceous materials” (at lines 1-2).
	The claim term “emission” has been interpreted as something that is released or discharged into the atmosphere, e.g., an atmospheric pollutant such as carbon dioxide. This is based on Applicant’s description at page 1, lines 27-30.
	In Hollaway, carbon dioxide generated in the shift reactor is “scrubbed”.  As well-known in the engineering art, the act of scrubbing removes a gas component from a gas mixture and retains the removed gas component in a scrubbing media, e.g., in a liquid solution in the case of wet scrubbing.  The carbon dioxide in this case would not be considered an “emission” because it has been scrubbed and it is not being released into the atmosphere.  
In addition, the purpose of the shift reactor is to adjust the amount of hydrogen in the synthesis gas fed to the Fischer-Tropsch Synthesis (i.e., the third subunit/process stage).  This is achieved by converting CO in at least a portion of the synthesis gas, in the presence of a shift catalyst and water, into CO2 and extra hydrogen.  The scrubber then removes the CO2 from the shift reactor effluent, and the remaining effluent, containing CO and H2, can be added to the synthesis gas fed to the Fischer-Tropsch Synthesis (see column 2, line 64, to column 3, line 8).  
Hollaway discloses that the shift reactor and scrubber are optional, and it can be omitted when the pyrolysis, gasification, and reforming reactions produce a synthesis gas containing sufficient hydrogen.  In particular, Hollaway (at column 3, lines 17-44; with emphasis) discloses,
“The hydrogen deficiency of the water-gas may be adjusted by a balance connection between the lines containing the output from the water-gas generator and the output from the methane reforming section. This balance connection may be used as an alternative to or in addition to the hydrogen added from the outlet from the shift reactor section. The balance connection may also be utilised to direct water-gas to the shift reactor. The direction in which the gas flows through this connection depends upon the type of coal being treated. Should the type of coal being treated in the carboniser yield a limited amount of coal-gas, with the result that there is an insufficient supply of hydrogen produced by the methane reformer and shift reactor to supply the hydro-treater and the Fischer-Tropsch synthesis section then a portion of the water-gas can be passed through the shift reactor and scrubber to make up the deficiency. Conversely, if a coal which produces a large quantity of coal-gas is being used then the excess gas produced from the methane reforming section may be added to the water-gas. The balance connection enables maximum use of the hydrogen contained in the coal and consequently minimises carbon loss due to the water-gas shift reaction occurring at the water-gas generator and in the shift reactor, thus
CO + H2O [Wingdings font/0xE0]	CO2 + H2
This results in increased efficiency in terms of oil yield from the coal treated.”
	Therefore, in FIG. 1 of Holloway, when the Shift Reactor and Scrubber are omitted, the Fischer-Tropsch Synthesis receives synthesis gas from the Water-gas Generator via water-gas stream 7 and further synthesis gas from the Methane Reformer via the H2/CO Balance Connection.  The synthesis gas will contain CO2 in addition to CO and H2 because CO2 is formed in the Water-gas Generator via the water-gas shift reaction (see column 3, lines 36-43).  The Off-gases being recycled from the Fischer-Tropsch Synthesis unit to the Low Temperature Carbonisation unit and/or the Water-gas Generator via the recycle stream 14 will also contain CO2, since CO2 does not participate in the Fischer-Tropsch synthesis reaction.
Xu et al. (see FIG. 1-4) discloses a first subunit/process stage (i.e., the right chamber 11) performing drying and pyrolysis, and a second subunit/process stage (i.e., the left reaction chamber 12) performing gasifying and reforming.  The first subunit/process stage 11 in Xu et al. essentially correlates with the Low Temperature Carbonisation unit in Hollaway, and the second subunit/process stage 12 in Xu et al. essentially correlates with the Water-gas Generator and Methane Reformer, combined, in Hollaway.
In Xu et al., the first subunit/process stage 11 and the second subunit/process stage 12 would be expected by one of ordinary skill in the art to produce a synthesis gas 61 having sufficient hydrogen, given that the carbonaceous material 5 has a high moisture content (see paragraph [0052]), and the steam generated by the evaporation of the moisture in the first subunit/process stage 11 further promotes a shift reaction in the second subunit/process stage 12 (i.e., steam flows into the reaction chamber 12, wherein “Simultaneously, the steam can promote CO denaturation reaction and can increase H2 content in product gas simultaneously,” see paragraph [0050]).  Thus, it would have been obvious to one of ordinary skill in the art to omit the further provision of a shift reactor downstream of the second subunit/process stage in the apparatus/process of Xu et al., because the shift reaction already occurs simultaneously with the gasifying and reforming in the second subunit/process stage, so that further shift reaction would not be necessary.  
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Applicant’s arguments with respect to the rejection of claims 1-3, 15, 17-21, 23, 24, 27, 28, 30-33, and 43 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonasso et al. (US 4,571,249) In view of Hollaway (US 4,076,612) have been carefully considered.  In particular, Applicant (at page 17, first paragraph) argues,
“… in Bonasso, a transport pipe 26 for the pyrolysis gas connects the first subunit pressure-tightly to the third subunit (and not the second subunit), and a transport pipe 22 for the synthesis gas connects the second subunit pressure-tightly to the first subunit (and not the third subunit).”
Claim 1 (at lines 12-14) recites, “a transport pipe for the pyrolysis gas connects the first subunit pressure-tightly to the second subunit”.  Claim 17 (at line 6) recites, “passing the pyrolysis coke and the pyrolysis gas into a second subunit.”
	Applicant’s argument is considered persuasive, and therefore, the rejection has been withdrawn.
	Applicant’s arguments with respect to the rejection of claims 1-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,450,520 and the rejection of claims 17-44 on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,844,302 have been fully considered.  The rejections are maintained because Terminal Disclaimers have not been filed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a transport pipe for the pyrolysis gas connects the first subunit pressure-tightly to the second subunit” (at lines 5-6) renders the claim indefinite because claim 1 already recites, “a transport pipe for the pyrolysis gas connects the first subunit pressure-tightly to the second subunit” (at lines 12-14).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 13, 17-36, and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu et al. (WO 2008/029689; with US 2009/0265987 relied upon for English translation) in view of Holloway (US 4,076,612).
	Regarding claim 1, Xu et al. (see FIG. 1-4 and US ref. for English translation) discloses a facility with a utilization installation comprising a utilization unit with
a first subunit (i.e., a drying and pyrolyzing chamber 11) for carrying out pyrolysis of a carbonaceous material (i.e., a solid fuel introduced by a fuel supply passage 5; e.g., various kinds of carbonaceous material such as coal, biomass, and waste, see US ref. at paragraph [0024]) to form pyrolysis coke and pyrolysis gas; and 
a second subunit (i.e., a gasifying and reforming reaction chamber 12) for carrying out a gasification of the pyrolysis coke (i.e., received via a passage located below a reaction chamber partition plate 10 that divides the two chambers 11 and 12) to form synthesis gas (i.e., removed by a product gas outlet 61) and residues (i.e., removed via a line designated “RESIDUE”); 
wherein the first subunit 11 and the second subunit 12 comprise a shared pressure reactor (i.e., the two chambers 11 and 12 are regions formed within the same reactor vessel, respectively operated at pressures P1 and P2).
With respect to the new limitation, “in which a transport pipe for the pyrolysis gas connects the first subunit pressure-tightly to the second subunit”, the claimed “transport pipe” has been interpreted in light of Applicant’s disclosure (see FIG. 12) as corresponding to a passage which connects a first chamber A25 to a second chamber A26 within a shared pressure reactor A24, through which pyrolysis coke M21 and pyrolysis gas M22 both pass.  
Therefore, Xu et al. further discloses that a transport pipe for the pyrolysis gas connects the first subunit 11 pressure-tightly to the second subunit 12 (i.e., via said passage below the partition plate 10 between the two chambers 11 and 12).
Xu et al. (see US ref. at paragraph [0003]) also discloses, 
“Coal, biomass, and various kinds of solid waste are converted into product gas or synthetic gas by the gasification. The product gas can be used as a fuel of a high-efficiency energy system, or can be converted into synthetic natural gas by further purification and methanation, and can be a high-quality fuel and a chemical raw material instead of natural gas. Further, the synthetic gas is a source gas in various chemosynthesis processes, and can also produce base chemical raw material, such as methanol or dimethyl ether (DME), by synthesis, but also can produce various kinds of fuel oil that substitutes for a petroleum product.”
Therefore, the synthesis gas (i.e., product gas) formed by the first and second subunits in the utilization unit of Xu et al. would have specific utility as a fuel for the generation of energy and/or a source gas for conversion into hydrocarbons and/or other synthetic products, such as fuel oils and methanol.
Xu et al., however, does not disclose that the utilization installation further comprises a third subunit for carrying out a conversion of the synthesis gas into hydrocarbons and/or other solid, liquid, and/or gaseous products; and a recycle gas comprising CO2, water vapor, and unreacted CO and hydrogen; the third subunit comprising a Fischer-Tropsch synthesis stage and/or a liquid phase methanol synthesis stage; wherein a transport pipe for the synthesis gas connects the second subunit pressure-tightly to the third subunit, and a transport pipe for the recycle gas connects the third subunit pressure tightly to the first subunit, such that all three subunits are pressure-tightly closed and form an essentially closed cycle.
Holloway (see FIG. 1; column 2, line 40, to column 3, line 52; column 4, lines 9-34) discloses a facility with a utilization installation comprising a utilization unit with a first subunit (i.e., a Low Temperature Carbonization system) for carrying out a pyrolysis of a carbonaceous material (i.e., a Coal stream 1) to form pyrolysis coke (i.e., a Coke stream 2) and pyrolysis gas (i.e., a Coal gas 4); a second subunit (i.e., a Water-gas Generator) for carrying out a gasification of the pyrolysis coke (i.e., the Coke stream 2) to form synthesis gas (i.e., a Water-gas stream 7 comprising a mixture of hydrogen and carbon monoxide); and, in particular, a third subunit (i.e., a Fischer-Tropsch Synthesis section) for carrying out a conversion of the synthesis gas into hydrocarbons (i.e., a Fuel Oil stream 16) and a recycle gas (i.e., an Off-gases stream 14) which will inherently contain carbon dioxide, water vapor, and unreacted carbon monoxide and hydrogen; the third subunit comprising a Fischer-Tropsch synthesis stage; wherein a transport pipe for the synthesis gas (i.e., a pipe shown by the solid line for the water gas stream 7) connects the second subunit (i.e., the Water-gas generator) pressure-tightly to the third subunit (i.e., the Fischer-Tropsch Synthesis section), and a transport pipe for the recycle gas (i.e., a pipe shown by the dashed line for the off-gases stream 14) connects the third subunit (i.e., the Fischer-Tropsch Synthesis section) pressure-tightly to the first subunit (i.e., the Low Temperature Carbonisation stage).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to provide the claimed third subunit and transport pipes in the facility of Xu et al. because the synthesis gas formed by the first and second subunits has specific utility as a source gas for the synthesis of fuel oil, as disclosed by Xu et al., and furthermore, the provision of a third subunit with a Fischer-Tropsch synthesis stage, in which a transport pipe for the synthesis gas connects the second subunit pressure tightly to the third subunit and a transport pipe for the recycle gas connects the third subunit pressure-tightly to the first subunit, would enable the conversion of the synthesis gas into fuel oils with increased yields and enhance the efficiency of the first subunit due to the high heat conductive transfer co-efficient of hydrogen gas, as taught by Holloway (see column 4, lines 9-34).  As modified, all three subunits of the utilization unit would be pressure-tightly closed and form an essentially closed cycle, thereby forming an emission-free facility utilizing the carbonaceous material.
Regarding claim 2, the examiner takes official notice that it would have been obvious for one of ordinary skill in the art at the time the invention was made to provide at least one compressor along at least one of the transport pipes in the modified facility of Xu et al. because a compressor would be considered a conventional equipment by one of ordinary skill in the engineering art used to facilitate pressurization and transport of process streams between process units.
Regarding claim 3, the examiner takes official notice that it would have been obvious for one of ordinary skill in the art at the time the invention was made to configure the third subunit in the modified facility of Xu et al. to comprise one or more pressure reactors because a pressure reactor would be considered a conventional equipment by one of ordinary skill in the engineering art for enabling a process unit to be safely operated under elevated pressure.
Regarding claim 15, Xu et al. (see FIG. 2) further discloses that the pyrolysis coke is lying on a conveying means (i.e., a horizontal gas dispersion plate; see paragraph [0046]) adapted for continuous horizontal transport of lumpy pyrolysis coke long a horizontal direction (i.e., from the chamber 11 towards the chamber 12).
Regarding claim 17, Xu et al. discloses a process (see FIG. 1-4 and US ref. for English translation) comprising:
in a first process stage, supplying carbonaceous material (i.e., a solid fuel via passage 5; e.g., various kinds of carbonaceous materials such as coal, biomass, and waste, see US ref. at paragraph [0024]) to a first subunit (i.e., a drying and pyrolyzing reaction chamber 11); 
pyrolyzing the carbonaceous material in the first subunit 11 to form pyrolysis coke and pyrolysis gas; 
passing the pyrolysis coke and the pyrolysis gas (i.e., via a passage located below a reaction chamber partition plate 10) into a second subunit (i.e., a gasifying and reforming reaction chamber 12); 
in a second process stage, gasifying in the second subunit 12 the pyrolysis coke from the first process stage, to form synthesis gas (i.e., product gas) and residues; 
removing said slag and other residues (i.e., via a line labeled “RESIDUE”); and 
removing the synthesis gas (i.e., via a product gas outlet 61); 
wherein the same pressure reactor is used to carry out both the first and the second process stages (i.e., the same reaction vessel is divided into regions forming the chambers 11 and 12 by the partition plate 10, with the reactions carried out in the chambers 11 and 12 respectively carried out at pressure P1 and P2).  
Xu et al. (see US ref. at paragraph [0003]) further discloses, 
“Coal, biomass, and various kinds of solid waste are converted into product gas or synthetic gas by the gasification. The product gas can be used as a fuel of a high-efficiency energy system, or can be converted into synthetic natural gas by further purification and methanation, and can be a high-quality fuel and a chemical raw material instead of natural gas. Further, the synthetic gas is a source gas in various chemosynthesis processes, and can also produce base chemical raw material, such as methanol or dimethyl ether (DME), by synthesis, but also can produce various kinds of fuel oil that substitutes for a petroleum product.”
Therefore, the synthesis gas (i.e., product gas) formed by the first and second subunits in the process of Xu et al. would have specific utility as a fuel for the generation of energy and/or a source gas for conversion into hydrocarbons and/or other synthetic products, such as fuel oils and methanol.
Xu et al., however, does not disclose that the process further comprises the steps of:
passing the synthesis gas (i.e., the product gas) into a third subunit;
in a third process stage, converting in the third subunit the synthesis gas from the second process stage into hydrocarbons and/or other solid, liquid and/or gaseous products, and a recycle gas comprising carbon dioxide, water vapor, and unreacted carbon monoxide and hydrogen, by using Fischer-Tropsch synthesis or a liquid-phase methanol synthesis;
discharging said products; and
passing the recycle gas into the first subunit.
Holloway (see FIG. 1; column 2, line 40, to column 3, line 52; column 4, lines 9-34) discloses a process comprising:
in a first process stage, supplying a carbonaceous material (i.e., a Coal stream 1) to a first subunit (i.e., a Low Temperature Carbonization system) and pyrolyzing the carbonaceous material in the first subunit to form pyrolysis coke and pyrolysis gas;
in a second process stage, gasifying in a second subunit (i.e., a Water-gas Generator) the pyrolysis coke from the first process stage to form a synthesis gas (i.e., a Water-gas stream 7 comprising a mixture of hydrogen and carbon monoxide); and,
specifically, passing the synthesis gas (i.e., via the water-gas stream 7) into a third subunit (i.e., a Fischer-Tropsch Synthesis section); in a third process stage, converting in the third subunit the synthesis gas from the second process stage into hydrocarbons (i.e., Fuel Oil) and a recycle gas that inherently comprises carbon dioxide, water vapor, and unreacted carbon monoxide and hydrogen (i.e., Off-gases) using Fischer-Tropsch synthesis; discharging said products (i.e., via a Fuel Oil stream 16); and passing the recycle gas (i.e., via the Off-gases stream 14) into the first subunit (i.e., the Low Temperature Carbonisation system).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to pass the synthesis gas from the second subunit into the claimed third subunit and to further pass a recycle gas from the claimed third subunit to the first subunit in the process of Xu et al. because the synthesis gas formed by the first and second subunits has specific utility as a source gas for the synthesis of fuel oil, as disclosed by Xu et al., and furthermore, the provision of a third subunit for Fischer-Tropsch synthesis, in which the synthesis gas is passed from the second subunit to the third subunit and a recycle gas is passed from the third subunit to the first subunit, would enable the conversion of the synthesis gas into fuel oils with increased yields and enhance the efficiency of the first subunit due to the high heat conductive transfer co-efficient of hydrogen gas, as taught by Holloway (see column 4, lines 9-34).  As modified, an essentially closed cycle from the first process stage to the second process stage to the third process stage and back to the first process stage would be formed, thereby defining an emission-free process utilizing the carbonaceous material.
Regarding claims 18 and 19, hydrogen is present in the synthesis gas (i.e., the product gas) generated in the process of Xu et al.  Therefore, hydrogen is supplied in at least one of said process stages, namely, the hydrogen in the synthesis gas that is supplied to the third process stage in the modified process of Xu et al.
Regarding claims 20 and 21, carbon dioxide will be present in the recycle gas (i.e., in the Off-gases of conventional Fischer-Tropsch synthesis) produced in the third process stage in the process of Holloway.  Therefore, carbon dioxide is supplied in at least one of said processes stages, namely, the first process stage, in the modified process of Xu et al.
Regarding claim 22, Xu et al. (see paragraph [0049]) discloses that the pressure P1 in the first subunit 11 is higher than the pressure P2 in the second subunit 12 in order to keep the gas and particles flowing from the first subunit 11 into the second subunit 12.  Xu et al. therefore discloses a pressure drop (i.e., from higher pressure P1 to lower pressure P2) along the cycle.
Regarding claim 23, Xu et al. discloses that the heat energy for the pyrolysis reaction in the first process stage (i.e., in the drying and pyrolyzing chamber 11) is provided at least in part by partial oxidation of the carbonaceous starting material and the resultant pyrolysis coke (i.e., “Accordingly, internal combustion is caused in both the reaction chambers by the oxygen contained in the fluidizing gas or gasifying agent, and the temperatures of both the reaction chambers are held at 500 to 1000° C (Centigrade) while the amount of heat required for various kinds of endothermic chemical reactions and physical change processes (including heating and drying) that occur in both the chambers... As described in the above principle of the invention, this temperature adjustment can be secured by controlling the amount of oxygen in the fluidizing gas and gasifying agent to be supplied, that is, by adjusting the ratio of oxygen or air to the fuel that is supplied to these gas supply passages,” see US ref. at paragraph [0047]).
Regarding claims 24-26, Xu et al. further discloses “keeping the temperature of the drying and pyrolyzing reaction chamber at 500 to 1000 °C” (see US ref. at paragraph [0013]).  Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to carry out the first process stage at a temperature between 300 °C and 800 °C (or between 450 °C and 700 °C; or between 500 °C and 600 °C) in the modified process of Xu et al. because the claimed temperature ranges overlap with or lie within the suitable temperature range disclosed by Xu et al.
Regarding claim 27, Xu et al. further discloses that, for the gasification reaction in the second process stage (i.e., in the gasifying and reforming chamber 12), oxygen and/or steam is used as a gasification agent (i.e., a gasifying agent supplied by a gasifying agent supply passage 42 may comprise, for example, air/oxygen and steam, see US ref. at paragraph [0047]).
Regarding claims 28-30, Xu et al. discloses that, in the second process stage (i.e., in the gasifying and reforming reaction chamber 12), the thermal energy required for the gasification reaction is suppled, at least in part, from the outside by a heating device (i.e., via an externally located heat medium particle reheater 8 that supplies high-temperature heat medium particles via a supply passage 40 to the chambers 11 and 12; see FIG. 4 and US ref. at paragraphs [0059]-[0061]), and/or is generated by oxidizing a part of the pyrolysis coke with an oxidizing agent (i.e., “Accordingly, internal combustion is caused in both the reaction chambers by the oxygen contained in the fluidizing gas or gasifying agent, and the temperatures of both the reaction chambers are held at 500 to 1000° C (Centigrade) while the amount of heat required for various kinds of endothermic chemical reactions and physical change processes (including heating and drying) that occur in both the chambers... As described in the above principle of the invention, this temperature adjustment can be secured by controlling the amount of oxygen in the fluidizing gas and gasifying agent to be supplied, that is, by adjusting the ratio of oxygen or air to the fuel that is supplied to these gas supply passages,” see US ref. at paragraph [0047]).
Regarding claims 31-33, Xu et al. further discloses “the temperature of the gasifying and reforming reaction chamber is kept at 500 to 1000 °C” (see US ref. at paragraph [0013]). Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to carry out the second process stage at a temperature between 600°C and 1600°C (or between 700°C and 1400°C; or between 850°C and 1000°C) in the modified process of Xu et al. because the claimed temperature ranges overlap with or lie within the suitable temperature range disclosed by Xu et al.
Regarding claims 34-36, Xu et al. further discloses, “As can be clear, the gasifying method can be applied to any operation pressure, although it can typically be operated under normal pressure,” (see US ref. at paragraph [0024]).  In addition, Xu et al. discloses, “Although it is clear that this decoupled gasifying apparatus can be applied even under any pressure, when the apparatus is used for fuels, such as biological substance and sewage sludge, it is typically operated under normal pressure,” (see US ref. at paragraph [0053]).  Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to carry out the first process stage and/or the second process stage in the modified process of Xu et al. at a pressure between 1 and 60 bar (or a pressure between 5 bar and 25 bar; or a pressure between 10 bar and 15 bar) because any operation pressure can be used, and furthermore, the examiner takes official notice that one of ordinary skill in the art would have considered the claimed pressure ranges to be normal pressures used conventional gasification processes.
Regarding claim 43, Xu et al. (see FIG. 2) discloses that, in the first process stage during pyrolyzation of the carbonaceous material in the first subunit 11, the pyrolysis coke is lying on a conveying means (i.e., a horizontal gas dispersion plate; see paragraph [0046]) adapted for continuous horizontal transport of lumpy pyrolysis coke long a horizontal direction (i.e., from the chamber 11 towards the chamber 12).
Claims 4-8, 10-13, and 37-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu et al. (WO 2008/029689; with US 2009/0265987 relied upon for English translation) in view of Holloway (US 4,076,612), as applied to claims 1 and 17 above, and further in view of Hisatome (US 5,265,410).
Xu et al. discloses that the synthesis gas (i.e., product gas) formed by the first and second subunits in the utilization unit has specific utility as a fuel for the generation of energy in an energy installation (i.e., the product gas can be used as a fuel of a high-efficiency energy system; see US ref. at paragraph [0003]).
Xu et al., however, fails to disclose the specifically claimed energy installation or process for generating energy.
Hisatome (see FIG. 1; column 7, line 20 to column 8, line 48) discloses an energy installation including a drive device (i.e., including a gas turbine 4, a combustion unit B including a secondary combustor 3, and a generator 36) for generating electrical and/or mechanical energy from a fuel comprising a hot gas generated by a gasifier (i.e., a gasification unit A), said drive device obtaining the energy necessary for operation from the oxidation of the fuel to an oxidation gas consisting essentially of carbon dioxide and water, and comprising a device (i.e., a condenser 7) for the condensation and/or separation of water (i.e., via line 39) from the oxidation gas; wherein the drive device is operable with pure oxygen as an oxidizing agent (i.e., pure oxygen from an air separation unit 9 is conveyed by lines 11, 12 and 16 to the secondary combustor 3); wherein the drive device comprises a heat exchanger (i.e., a waste heat steam generator 5) for cooling down a stream of the oxidation gas 18, upstream of the device 7 for the condensation of the oxidation gas, the heat exchanger 5 also generating steam (i.e., steam in line 17 produced from water in supply line 23); wherein the drive device is a combustion engine with at least one combustion chamber (i.e., at secondary combustor 3) for combustion of the gaseous fuel (i.e., received from the gasification unit A via a dust remover 14) with oxygen (i.e., received from the air separation unit 9 via lines 11, 12 and 16), with means for converting the resulting gas pressure or gas volume into mechanical work (i.e., at gas turbine 4), with a feed device for introducing oxygen into the combustion chamber (i.e., at an inlet connected to line 16) and a venting device for removing oxidation gas from the combustion chamber (i.e., at an outlet connected to the line leading to the gas turbine 4); and wherein the drive device is provided with a feed device for introducing water and/or steam into the combustion chamber (i.e., steam in line 17 from the waste heat steam generator 5 to the secondary combustor 3).  Hisatome (see FIG. 2, 4) also discloses another embodiment including a further drive device for generating electrical and/or mechanical energy (i.e., a steam turbine 41 to drive a generator 42) from steam (i.e., from steam line 17) that has been generated in the unit (i.e., at the waste heat steam generator 5).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to further provide the energy installation of Hisatome to generate energy in the modified facility/process of Xu et al. because the synthesis gas formed by the first and second subunits has specific utility as a fuel for the generation of energy, as disclosed by Xu et al., and furthermore, the energy installation of Hisatome was able to generate energy from the products of gasification with good thermal efficiency.
Claims 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu et al. (WO 2008/029689; with US 2009/0265987 relied upon for English translation) in view of Holloway (US 4,076,612) and Hisatome (US 5,265,410), as applied to claim 5 above, and further in view of Viteri et al. (US 6,170,264).
Hisatome does not disclose a storage for collecting the residual gas (i.e., the carbon dioxide in line 40) after condensation of the oxidation gas.
Viteri et al. (see FIG. 18; column 25, lines 44-67) discloses an energy installation comprising: a drive device comprising a combustion chamber (i.e., a Gas Generator connected to an Expander) for generating electrical and/or mechanical energy (i.e., as Power) from a fuel (i.e., a Hydrocarbon Fuel), wherein the drive device obtains the energy necessary for operation from the oxidation of the fuel using pure oxygen as an oxidizing agent (i.e., O2 from an Air Separator is used to combust the Hydrocarbon Fuel in the Gas Generator) and produces an oxidation gas consisting essentially of carbon dioxide and water; a feed device for introducing water and/or steam into the combustion chamber (i.e., H2O is recycled from the Condenser to the Gas Generator); a device for the condensation and/or separation of water from the oxidation gas (i.e., a Condenser which removes H2O); and, specifically, a storage for collecting the residual gas comprising carbon dioxide after condensation (i.e., CO2 is recovered and sent to storage in, e.g., a Terrestrial Formation; see also column 25, lines 16-39).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to further provide a storage for collecting the residual gas containing the CO2 in the modified facility of Xu et al. because the storage would prevent the release of CO2 into the atmosphere, thereby minimizing global warming and other potential negative atmospheric and environmental effects, as taught by Viteri et al.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu et al. (WO 2008/029689; with US 2009/0265987 relied upon for English translation) in view of Holloway (US 4,076,612) and Hisatome (US 5,265,410), as applied to claim 1 above, and further in view of Rojey (US 2007/0131909).
The combination of Xu et al., Holloway, and Hisatome fails to disclose or adequately suggest an installation for the production of hydrogen and means for supplying the hydrogen into the utilization unit.
Rojey et al. (see FIG. 1; paragraphs [0035]-[0036]) discloses an installation unit comprising a first subunit (i.e., a pyrolysis unit PYR) for carrying out a pyrolysis of carbonaceous material and a second subunit (i.e., a partial oxidation or gasification unit POX) for carrying out a gasification of the products of pyrolysis (i.e., in line 6) to produce a synthesis gas.  Specifically, Rojey et al. discloses an installation for the production of hydrogen (i.e., an electrolyzer ELECTR), and means (i.e. line 11) for supplying the hydrogen to the apparatus.
It would have been obvious for one of ordinary skill in the art at the time the invention was made to further provide an installation for the production of hydrogen in the modified facility of Xu et al. because the installation would allow for hydrogen to be added to the synthesis gas in order to adjust the H2/CO ratio of the synthesis gas, and also provide a source of oxygen for the gasification process within the second subunit, as taught by Rojey et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,450,520 (hereafter US ‘520).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US ‘520 essentially claim the same facility for emission-free generation of energy and/or hydrocarbons and/or other products by utilizing carbonaceous materials.
Regarding claim 1, US ‘520 (see ref. claims 1 and 4) claim a facility for emission-free generation of energy and/or hydrocarbons and/or other products by utilizing carbonaceous materials, with a utilization installation comprising a utilization unit with a first subunit for carrying out a pyrolysis of the carbonaceous materials to form pyrolysis coke and pyrolysis gas; a second subunit for carrying out a gasification of the pyrolysis coke, to form synthesis gas and residues; and a third subunit for carrying out a conversion of the synthesis gas into hydrocarbons and/or other solid, liquid and/or gaseous products, and a recycle gas comprising carbon dioxide, water vapor, and unreacted carbon monoxide and hydrogen, the third subunit of the utilization unit comprising a Fischer-Tropsch synthesis stage, and/or a liquid-phase methanol synthesis stage; wherein the first subunit and the second subunit comprise a shared pressure reactor, a transport pipe for the synthesis gas connects the second subunit pressure-tightly to the third subunit; and a transport pipe for the recycle gas connects the third subunit pressure-tightly to the first subunit, and all three subunits of the utilization unit are pressure-tightly closed and form an essentially closed cycle.  With respect to the newly added limitation, US ‘520 further claims a transport pipe for the pyrolysis gas connects the first subunit pressure-tightly to the second subunit (see ref. claim 1, at column 34, lines 31-32).
Regarding claim 2, US ‘520 (see ref. claim 2) claims at least one compressor is arranged along at least one of said transport pipes of the utilization unit. 
	Regarding claim 3, US ‘520 (see ref. claim 3) claims the subunits of the utilization unit each comprise one or more pressure reactors. 
	Regarding claim 4, US ‘520 (see ref. claim 5) claims an energy installation that is arranged for generating at least one of electrical energy, mechanical energy, and thermal energy, by using hydrocarbons and/or other products from the utilization installation as fuels. 
	Regarding claim 5, US ‘520 (see ref. claim 6) claims the energy installation is provided with a drive device, for generating electrical and/or mechanical energy from the fuels, wherein said drive device obtains the energy necessary for operation from the oxidation of the fuels to an oxidation gas consisting essentially of carbon dioxide and water, and comprises a device for the compression and/or condensation of the oxidation gas. 
	Regarding claim 6, US ‘520 (see ref. claim 7) claims the drive device is operable with pure oxygen as an oxidizing agent. 
	Regarding claim 7, US ‘520 (see ref. claim 8) claims the drive device comprises a heat exchanger for cooling down a stream of the oxidation gas, upstream and/or downstream of the device for the compression and/or condensation of the oxidation gas. 
	Regarding claim 8, US ‘520 (see ref. claim 9) claims the drive device comprises a device for condensation and/or separation of water from the oxidation gas. 
	Regarding claim 9, US ‘520 (see ref. claim 10) claims the drive device is provided with a storage for collecting the oxidation gas, or the residual gas after compression and/or condensation, respectively, of the oxidation gas. 
	Regarding claim 10, US ‘520 (see ref. claim 11) claims the drive device is a combustion engine, with at least one combustion chamber for combustion of liquid or gaseous fuel with oxygen, with means for converting the resulting gas pressure or gas volume into mechanical work, with a feed device for introducing oxygen into the combustion chamber, and with a venting device for removing the oxidation gas from the combustion chamber. 
	Regarding claim 11, US ‘520 (see ref. 12) claims the drive device is provided with a feed device for introducing water and/or steam into the combustion chamber, and/or into a stream of the oxidation gas after exit from the combustion chamber. 
	Regarding claim 12, US ‘520 (see ref. claim 13) claims the utilization installation comprises an energy unit for generating electrical and/or mechanical energy, with at least one drive device for generating electrical and/or mechanical energy from steam and/or other hot gases that have been generated or superheated in the utilization unit. 
Regarding claim 13, US ‘520 (see ref. claim 14) claims the energy unit of the utilization installation comprises a drive device for generating electrical and/or mechanical energy from steam or other hot gases that have been generated or superheated in the utilization unit; and in that in the cycle of the utilization unit at least one heat exchanger is provided for heating steam and/or other gases, and/or for generating steam. 
	Regarding claim 14, US ‘520 (see ref. claim 15) claims the facility comprises an installation for the production of hydrogen and means for supplying the hydrogen into the utilization unit. 
	Regarding claim 15, US ‘520 (see ref. claims 1 and 4) claims the shared pressure reactor of the first subunit and the second subunit, and further claims the pyrolysis coke is lying on a conveying means adapted for continuous horizontal transport of lumpy pyrolysis coke along a horizontal direction. 
	Regarding claim 16, US ‘520 (see ref. claim 1) claims carrying out a gasification of the pyrolysis coke in the second subunit in a fire bed, at a temperature above 850°C, to form synthesis gas and residues, and further claims the fire bed is formed by pyrolysis coke lying on the conveying means adapted for continuous horizontal transport of lumpy pyrolysis coke along a horizontal direction; a transport pipe for the pyrolysis gas connects the first subunit pressure-tightly to the second subunit, such that the point of entry of the pyrolysis gas into the second subunit is above the fire bed of the pyrolysis coke; and means are provided that allow blowing oxygen into the fire bed, spatially separated from the point of entry of the pyrolysis gas, such that the pyrolysis gases do not come into contact with oxygen. 
Claims 17-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,844,302 (hereafter US ‘302).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US ‘302 essentially claim the same process for emission-free generation of energy and/or hydrocarbons and other products by utilization of carbonaceous materials.
	Regarding claim 17, US ‘302 (see ref. claims 1 and 11) claim a process for the emission-free generation of energy and/or hydrocarbons and other products by utilization of carbonaceous materials, comprising: in a first process stage, supplying the carbonaceous materials to a first subunit; pyrolyzing the carbonaceous materials in the first subunit to form pyrolysis coke and pyrolysis gas; passing the pyrolysis coke and the pyrolysis gas into a second subunit; in a second process stage, gasifying in the second subunit the pyrolysis coke from the first process stage, to form synthesis gas and slag and other residues; removing said slag and other residues; and passing the synthesis gas into a third subunit; in a third process stage, converting in the third subunit the synthesis gas from the second process stage into hydrocarbons and/or other solid, liquid and/or gaseous products, and a recycle gas comprising carbon dioxide, water vapor, and unreacted carbon monoxide and hydrogen, by using Fischer-Tropsch synthesis or a liquid-phase methanol synthesis; discharging said products; and passing the recycle gas into the first subunit, thereby forming an essentially closed cycle from the first process stage to the second process stage to the third process stage and back to the first process stage; wherein the first process stage and the second process stage are carried out in a pressure reactor, and wherein the same pressure reactor is used to carry out both the first and the second process stages. 
	Regarding claim 18, US ‘302 (see ref. claim 2) claims hydrogen is supplied in at least one of said process stages. 
	Regarding claim 19, US ‘302 (see ref. claim 17) claims the hydrogen is supplied in the third process stage. 
Regarding claim 20, US ‘302 (see ref. claims 3 and 18) claims the carbon dioxide is supplied in the first process stage or the second process stage. 
	Regarding claim 21, US ‘302 (see ref. claim 3) claims carbon dioxide is supplied in at least one of said process stages. 
	Regarding claim 22, US ‘302 (see ref. claim 4) claims a pressure drop along the cycle. 
	Regarding claim 23, US ‘302 (see ref. claim 5) claims heat energy for the pyrolysis reactions in the first process stage is provided, at least in part by returning a part of hot synthesis gas from the second process stage into the first process stage, and/or by partial oxidation of the carbonaceous starting material and the resultant pyrolysis coke. 
	Regarding claim 24, US ‘302 (see ref. claim 6) claims the first process stage is carried out at a temperature between 300°C and 800°C. 
	Regarding claim 25, US ‘302 (see ref. claim 19) claims the first process stage is carried out at a temperature between 450°C and 700°C. 
	Regarding claim 26, US ‘302 (see ref. claim 20) claims the first process stage is carried out at a temperature between 500°C and 600°C 
	Regarding claim 27, US ‘302 (see ref. claim 7) claims that, in the second process stage, oxygen and/or steam and/or carbon dioxide is used as a gasification agent. 
	Regarding claim 28, US ‘302 (see ref. claim 8) claims that, in the second process stage, the thermal energy required for the gasification reaction is supplied, at least in part from outside; and/or is generated by oxidizing a part of the pyrolysis coke with an oxidizing agent. 
Regarding claim 29, US ‘302 (see ref. claim 21) claims the thermal energy required for the gasification reaction is supplied by heating devices and/or heat exchangers. 
	Regarding claim 30, US ‘302 (see ref. claim 22) claims the thermal energy required for the gasification reaction is generated by oxidizing a part of the pyrolysis coke using oxygen as the oxidizing agent. 
	Regarding claim 31, US ‘302 (see ref. claims 9, 23, and 24) claims the second process stage is carried out at a temperature lying within the range of 600°C. to 1600°C. 
	Regarding claim 32, US ‘302 (see ref. claims 9, 23, and 24) claims the second process stage is carried out at a temperature lying within the range of 700°C. and 1400°C. 
Regarding claim 33, US ‘302 (see ref. claim 24) claims the second process stage is carried out at a temperature between 850°C and 1000°C. 
	Regarding claim 34, US ‘302 (see ref. claim 10) claims the first process stage and/or the second process stage is carried out at a pressure between 1 and 60 bar. 
	Regarding claim 35 and 36, US ‘302 (see ref. claims 25 and 26) further claims the pressure is between 5 bar and 25 bar or between 10 bar and 15 bar. 
	Regarding claim 37, US ‘302 (see ref. claim 12) claims electrical and/or mechanical energy is generated by oxidation of the hydrocarbons and other solid, liquid, and/or gaseous products of the third process stage, to an oxidation gas, said oxidation gas consisting essentially of carbon dioxide and water. 
Regarding claim 38, US ‘302 (see ref. claim 13) claims pure oxygen as an oxidizing agent. 
	Regarding claim 39, US ‘302 (see ref. claim 14) claims water is condensed out and/or separated from the oxidation gas. 
	Regarding claim 40, US ‘302 (see ref. claim 15) claims at least a part of the oxidation gas is fed back into at least one of the first process stage, the second process stage and the third process stage of the generation process. 
	Regarding claim 41, US ‘302 (see ref. claim 16) claims electrical and/or mechanical energy is generated by cooling the synthesis gas in a heat exchanger, wherein superheated steam and/or another hot gas are formed, from which electrical and/or mechanical energy is generated using a heat engine. 
	Regarding claim 42, US ‘302 (see ref. claim 27) claims the heat engine is a steam turbine. 
	Regarding claim 43, US ‘302 (see ref. claim 1) claims that, in the first process stage during the pyrolyzation of the carbonaceous materials in the first subunit, the pyrolysis coke is lying on a conveying means adapted for continuous horizontal transport of lumpy pyrolysis coke along a horizontal direction. 
	Regarding claim 44, US ‘302 (see claim 1) claims that, in the second process stage, the pyrolysis coke from the first process stage is gasified in the in the second subunit in a fire bed that is formed by pyrolysis coke lying on a conveying means adapted for continuous horizontal transport of lumpy pyrolysis coke along a horizontal direction, at a temperature above 850°C, to form synthesis gas and slag and other residues, wherein a point of entry of the pyrolysis gas into the second subunit is above the fire bed of the pyrolysis coke, and wherein oxygen is blown into the fire bed, spatially separated from the point of entry of the pyrolysis gas, such that the pyrolysis gas does not come into contact with oxygen.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774